Filing Date: 7/26/2018
Claimed Priority Date: 10/2/2013 (US 14/044,504)
Applicant(s): Chen et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 1/4/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendment Status
The amendment filed on 1/4/2022, responding to the Office action mailed on 9/30/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1, 3-5 and 8-23.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 8-21 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite.

The term “critical dimension” in claims 1, 8 and 15 is a relative term which renders the claim indefinite. The claims define the term “critical dimension” as the smallest width that a first set of openings would be permitted to have when fabricating the semiconductor device.  Other than the above, the claims fail to further define the term and the specification does not provide a standard for ascertaining the requisite degree as to what said “smallest width” would be.  Since the smallest width would be determined by a variety of factors including the process used to make such openings and the materials wherein said openings are to be formed, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-5, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 8158888) in view of DeFelice (US 6190940).

Regarding claim 1, Shen (see, e.g., fig. 5) shows most aspects of the instant invention including a semiconductor device comprising:
A substrate 300 comprising a first set of contact pads 324 and a second set of contact pads 320
An underfill material 370/380 over the substrate and extending to an outer edge of the substrate, the underfill having a planar top surface
A first set of openings in the underfill material, the first openings exposing the first pads 324
A second set of openings 372 in the underfill material, the second openings exposing the second pads 320
A first semiconductor device 400’ over the substrate
First connectors 410 extending through the first openings and physically and electrically contacting the first pads 324
Through-substrate vias 312 extending through the substrate
A second semiconductor device 600 over the first device and having a greater width than the first device
Second connectors 360 extending through the second openings and physically and electrically contacting the second pads 320
A sidewall of each of the second connectors 360 in physical contact with the underfill material
A gap between the substrate 300 and the second device 600
An entire portion of the sidewall of each of the second connectors 360 that is not in physical contact with the underfill material is exposed in the gap
Shen, however, fails to teach that the underfill be only partially cured.  DeFelice, on the other hand, teaches that using a partially cured underfill would reduce processing time, costs, thermal cycling, and the potential for damage due to thermal effects (see, e.g., DeFelice: col.5/ll.48-52).
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to use a partially cured underfill in the semiconductor of Shen, as suggested by DeFelice, to reduce the potential for damage due to thermal effects.
Regarding claim 3, Shen (see, e.g., fig. 5) further teaches each of the first opening having the same width.
Regarding claim 4, Shen fails to teach that the widths of the first openings is 10-100 µm.  However, differences in widths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed widths, it would have been obvious to one of ordinary skill in the art to use these values in the device of Shen.

The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 5, Shen (see, e.g., fig. 5) shows that the first openings have a first width and the second openings have a second width different from the first width.
Regarding claim 21, Shen (see, e.g., fig. 5) shows that the first device 400’ is connected to the substrate 300 in a bump on trace configuration.
Regarding claim 23, Shen (see, e.g., fig. 5) shows that the first connectors 410 extend away from the first device 400’, a bottom of the first device being spaced apart from the planar top surface of the underfill material.
Allowable Subject Matter
Claim 8 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth above in paragraphs 4-6 of this Office action.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
March 10, 2022